                               IN THE UNITED STATES DISTRICT COURT FOR
                                  THE SOUTHERN DISTRICT OF GEORGIA
                                          SAVANNAH DIVISION


          UNITED STATES OF AMERICA,


          V.                                               Case No.   CR418-168


          ROBERT MCLAUGHLIN,
                                  Defendant,




                       Paul Mooney counsel of record for defendant Robert McLaughlin

          in the above-styled case has moved for leave of absence.          The Court

          is mindful that personal and professional obligations require the

          absence         of    counsel on occasion. The Court, however, cannot


          accommodate its schedule to the thousands of attorneys who practice

              within the Southern District of Georgia.

                       Counsel may be absent at the times requested. However, nothing

              shall prevent the case from going forward; all discovery shall

              proceed, status conferences, pretrial conferences, and      trial shall

              not be interrupted or delayed. It is the affirmative obligation of

              counsel to provide a fitting substitute.



                -at"
                       so ORDERED this         day of October 2018.
                CvJ

   03;=:
                3C
c-~.ZC          BtX
Uio <t                    o
 j:cr- :3!:    CT.                               WILLIAM T. MOORE, "JR., JUDGE
                I
                                                 UNITED STATES DISTRICT COURT
         tn    c:                                SOUTHERN DISTRICT OF GEORGIA
   C/3         cxa

   rj          czo
